DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11 and 18 recite a solid substrate “comprising characteristics of solid fiberglass”. This is unclear because the characteristics of fiberglass are not adequately described. For example, one characteristic of fiberglass is that it is solid. This could mean that any solid material would meet the claim. This is one example of countless characteristics that fiberglass could be said to possess. Since there is no description or discussion of which characteristics of fiberglass would meet this limitation, one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eveker (US 2009/0095841) in view of Curran (US 4,054,477).
Eveker teaches a method of making an aircraft door, the method comprising: bonding a seal (40) to a door (10), wherein a thickness of the door decreases in a direction toward an edge of the door, and connecting a hinge (30) to the edge of the door (See Figures; [0020]-[0026]). The seal, door, edge, and hinge of Eveker read on the instantly claimed seal, panel, over-crush edge region, and hinge, respectively.
Eveker does not expressly disclose a door comprising a composite sandwich. 
Curran teaches an aircraft door formed as a composite sandwich panel (See Abstract; Figures; col. 4, line 1 to col. 6, line 23).
Since Eveker is silent regarding door materials, one of ordinary skill in the art would look to other prior art references—such as the Curran reference—to determine what materials are conventionally used to form aircraft doors. Since Curran teaches than composite sandwich panels were recognized in the prior art as being suitable for forming aircraft door panels, the use of such composite sandwich panels to form the door panel of Eveker would have been obvious.
Regarding claims 7 and 8, Eveker teaches that the door is connected to a door frame. While Eveker does not expressly disclose using the door in a cabinet of an aircraft lavatory, it would have been obvious to one of ordinary skill in the art to do so. Eveker generally teaches a hinged door panel for use in aircraft. It’s particular use and positioning in an aircraft would have been a routine matter of design choice for one of ordinary skill in the art such that any placement of the panel—such as lavatory cabinets, overhead storage bins, hinged floor panels, etc.—would have been obvious to one of ordinary skill in the art. 

Claims 2, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eveker (US 2009/0095841) in view of Curran (US 4,054,477) as applied to claim 1 above, and further in view of Preisler (US 2017/0066229).
Eveker and Curran combine to teach a method of making an aircraft door panel, as detailed above.
Eveker and Curran do not expressly disclose forming the tapered edge of the panel with heat and pressure as claimed.
Preisler teaches a method of making a tapered composite sandwich panel, the method comprising applying heat and pressure to crush an edge region of a composite sandwich panel (110) while sandwiching composite skins on both sides of a honeycomb core (See Figures; [0044]-[0052]). 
It would have been obvious to one of ordinary skill in the art to form a tapered composite sandwich panel by heating and applying pressure to such a panel in the method taught by the combination of Eveker and Curran because Preisler teaches that such a technique was recognized in the prior art as being suitable for tapering edges of such a panel.
Regarding claims 9 and 17, the methods are similar to claim 2 but also require a seal bonded along an entire length of an edge region and extending beyond the edge of the edge region. The positioning of the seal of Eveker meets these limitations (See Figures). The use of the panel in aircraft cabinetry in claim 17 is obvious for the same reasons detailed above with respect to claims 7 and 8.
Regarding claim 10, the crushing step of Preisler eliminates the hollow cores and thereby creates a solid substrate along an edge of the panel.
Regarding claims 11 and 18, the first edge of the panel is solid, a characteristic shared with solid fiberglass.
Regarding claim 12, Preisler teaches pre-heating then applying pressure. Rearranging the order of steps is prima facie obvious in the absence of new or unexpected results. In this case, whether the heating is performed prior to pressing or during pressing, the same predictable result is achieved because the panels are softened and crushed.
Regarding claims 13-14 and 19-20, the selection of a thickness at the edge region is a routine matter of design choice to one of ordinary skill in the art. One would select such a thickness which provides the edge with adequate strength while ensuring that the hinge can operate freely. Applicant has not demonstrated any patentably significant advantage which stems from the selection of a thickness in the claimed range.


Allowable Subject Matter
Claims 3-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746